DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 14 February 2022 with respect to claim(s) 1-2 have been considered but are moot in light of the Examiner’s Amendment (see below) that makes independent claim 1 allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Agent Yasir Diab on 3 March 2022.
The application has been amended as follows: 
1. (Currently Amended) A playpen frame for an easy-to-install enclosure, comprising four support assemblies, two long handrail tubes, two short handrail tubes and a bottom frame; wherein the four support assemblies are distributed at four corners of the bottom frame, and each support assembly of the four support assemblies comprises a support base, a support post, a slat and a pivoting piece; a height of the support post is identical to a height of the slat; the slat is located outside the support post, and a gap is arranged between the support post and the slat; the support post and the slat are arranged between the support base and the pivoting piece; the two long handrail tubes are arranged opposite to each other, and the two short handrail tubes are arranged opposite to each other; each long handrail tube of the two long handrail tubes is arranged between a two adjacent pivoting pieces of the four 
wherein, a containing slot is provided inside the support base of the each support assembly- such that each of the four corners of the bottom frame is inserted into the containing slot of the support base of the each support assembly;
wherein, a lateral cross section of the support post is in an oval shape in a top view; the slat is a circular arc slat, and the circular arc slat has a radian adapted to an outer half periphery of the support post; an inner peripheral surface of the slat extends inwards along a height direction to form a plurality of convex ribs; a top surface of the support base is provided with a first slot adapted to a bottom of the support post and a second slot adapted to a bottom of the slat; a third slot adapted to a top of the support post and a fourth slot adapted to a top of the slat are provided in a middle of the pivoting piece; the bottom of the support post is inserted into the first slot, and the top of the support post is inserted into the third slot; the bottom of the slat is inserted into the second slot, and the top of the slat is inserted into the fourth slot. 
2. (Canceled)
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Examiner notes that the primary reference US 20080196163 A1 to Thorne and secondary references US 20180192786 A1 to Horst, US 20150047123 A1 to Polevoy, and US 20150001455 A1 to Chen are particularly relevant.
Although Thorne in combination with Polevoy and Horst teaches a playpen frame comprising four support assemblies, two long handrail tubes, two short handrail tubes and a bottom frame; wherein the four support assemblies are distributed at four corners of the bottom frame, and each a third slot adapted to a top of the support post and a fourth slot adapted to a top of the slat are provided in a middle of the pivoting piece; the bottom of the support post is inserted into the first slot, and the top of the support post is inserted into the third slot; the bottom of the slat is inserted into the second slot, and the top of the slat is inserted into the fourth slot”.  
In other words, Applicant’s claimed limitation is directed towards Applicant Fig. 5, which shows the slot 112 for the slat. Although Chen teaches a slot in the bottom of the support (Fig. 6), it does not teach another slot for the slat.  Further, since the primary reference does not teach a slat and the slat is taught in combination with Polevoy, there would be no motivation or suggestion to combine further with Chen and modify Chen with another slot for the slat.  There is no teaching or suggestion in the above cited references or the prior art (see PTO 892) to result in Applicant’s claimed invention.
Claims 2-3 were canceled, so there are no dependent claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/               Examiner, Art Unit 3673                                                                                                                                                                                         
/DAVID R HARE/               Primary Examiner, Art Unit 3673                                                                                                                                                                                         
3/9/2022